Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”), effective as of January 1, 2007, amends
and modifies a certain Credit Agreement, dated as of August 31, 2006 (the
“Credit Agreement”), by and among MARTEN TRANSPORT, LTD., a Delaware corporation
(the “Borrower”), the Banks named therein, and U.S. BANK NATIONAL ASSOCIATION,
as agent for the Banks (the “Agent”).  Terms not otherwise expressly defined
herein shall have the meanings set forth in the Credit Agreement.

Preliminary Statement

The Borrower has requested consent of the Banks and Agent to (a) organize three
Subsidiaries; and (b) transfer certain assets and businesses to such
Subsidiaries.  In consideration of approving these transactions, the Banks have
required that the three new Subsidiaries guaranty obligations of the Borrower
arising under the Credit Agreement.

FOR VALUE RECEIVED, the Borrower, the Banks and the Agent agree that the Credit
Agreement is amended as follows.

ARTICLE I - AMENDMENTS TO THE CREDIT AGREEMENT

1.1 Definitions.  Section 1.1 is amended as follows:

(a)  By adding the following definitions:

“‘Guaranties’:  Guaranties by the Guarantor Subsidiaries in the form provided by
the Agent with the First Amendment of this Agreement, as amended, modified or
replaced from time to time.”

“‘Guarantor Subsidiaries’:  Marten Transport Services, Ltd., a Delaware
corporation, Marten Transport Logistics, LLC, a Delaware limited liability
company, Marten Transport Holdings, Ltd., a Delaware corporation and each
successor thereof.”

“‘Guarantor Transaction’:  Contribution of assets and businesses by the Borrower
to the Guarantor Subsidiaries, resulting in (a) the Borrower owning all of the
stock of Marten Transport Services, Ltd., and (b) Marten Transport Services,
Ltd. owning all of the membership or other equity interest of Marten Transport
Logistics, LLC and all of the stock of Marten Transport Holdings, Ltd.

(b)  By amending the definition of “Borrowing Base” to read as follows (with the
added words being underlined for convenience of reference):

“‘Borrowing Base’: As of any date of determination shall mean 80% of the net
book value (determined in accordance with GAAP) of all revenue-generating
transportation equipment of the Borrower and the Guarantor Subsidiaries, less
the outstanding balance of all funded Indebtedness of the Borrower and the
Guarantor


--------------------------------------------------------------------------------




Subsidiaries other than the Obligations, and less all trade accounts payable of
the Borrower and the Guarantor Subsidiaries as of the date of determination.”

(c)  By amending the definition of “Loan Documents” to read as follows (with the
added words being underlined for convenience of reference):

“‘Loan Documents’:  This Agreement, the Notes, each Guaranty, each Letter of
Credit Agreement, the Agent’s Fee Letter and each other instrument, document,
guaranty, security agreement, mortgage, or other agreement executed and
delivered by the Borrower or a Guarantor Subsidiary in connection with this
Agreement, the Loans, the Letters of Credit or the Letter of Credit obligations,
as amended from time to time.”

(d)  By adding the following sentence at the end of the definition of
“Subsidiary”:

“Each Guarantor Subsidiary shall be deemed at all times to be a Subsidiary,
whether or not it shall meet or continue, at any time, to meet the foregoing
requirements.”

1.2  Provisions Permitting the Guarantor Transaction.  The following Sections in
Article 6 are amended as follows:

(a)  New Section 6.2(d) is added after Section 6.2(c), and shall read as
follows:

“6.2(d)  transfer of assets and businesses to the Guarantor Subsidiaries as part
of the Guarantor Transaction.”

(b)  Section 6.4 is amended by adding the following phrase at the end of such
Section:

“except for any change in the nature of the business or entrance into any new
lines of business relating to the implementation of the Guarantor Transaction.”

(c)  Section 6.5 is amended by adding the following phrase at the end of such
Section:

“except for formation of the Guarantor Subsidiaries as part of the Guarantor
Transaction.”

(d)  Section 6.8 is amended by adding the following sentence at the end of such
Section:

“The Guarantor Transaction shall not be deemed to be a transaction prohibited by
this Section.”

(e)  New Section 6.12(k) is added after Section 6.12(j), and shall read as
follows:

“6.12(k)  The transfer of assets and businesses to the Guarantor Subsidiaries in
exchange for the equity interests of the Guarantor Subsidiaries (held as
provided in


--------------------------------------------------------------------------------




the definition of ‘Guarantor Transaction’) as part of the Guarantor Transaction
and the subsequent holding of such equity interests.”

1.3  Investment in MW Logistics, LLC.  Section 6.12(j) is amended to read as
follows:

“6.12(j) Investments in MW Logistics, LLC, in the form of revolving debt or
equity interests, not to exceed, in the aggregate, $3,500,000.”

1.4  Guaranty of Note Purchase Agreement.  The following Sections in Article 6
are amended as follow:

(a)  New Section 6.13(f) is added after Section 6.13(e), and shall read as
follows:

“6.13(f)  Indebtedness of the Guarantor Subsidiaries consisting of Contingent
Obligations arising under the Guaranties and under any guaranty by the Guarantor
Subsidiaries of the obligations of the Borrower under the Note Purchase
Agreement.”

(b)  Section 6.15 is amended by adding the following phrase at the end of such
Section:

“and except for Contingent Obligations arising under the Guaranties and under
any guaranty by the Guarantor Subsidiaries of the obligations of the Borrower
under the Note Purchase Agreement.”

1.5  Defaults.  New Section 7.1(l) is added after Section 7.1(k), and shall read
as follows:

“7.1(l)  Any Guaranty shall not be, or shall cease to be, binding and
enforceable in accordance with its terms, or any Guarantor Subsidiary shall fail
to comply with the terms thereof or shall contest, disavow or revoke, or attempt
to disavow or revoke, its Guaranty.”

1.6  Construction.  All references in the Credit Agreement to “this Agreement”,
“herein” and similar references shall be deemed to refer to the Credit Agreement
as amended by this Amendment.

ARTICLE II - REPRESENTATIONS AND WARRANTIES

To induce the Banks and the Agent to enter into this Amendment and to make and
maintain the Loans under the Credit Agreement as amended hereby, the Borrower
hereby warrants and represents to the Banks and the Agent that it is duly
authorized to execute and deliver this Amendment, and to perform its obligations
under the Credit Agreement as amended hereby, and that this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to limitations as to enforceability which
might result from bankruptcy, insolvency, moratorium and other similar laws
affecting creditors’ rights generally and subject to equitable principles.


--------------------------------------------------------------------------------




ARTICLE III - CONDITIONS PRECEDENT

This Amendment shall become effective on the date first set forth above,
provided, however, that the effectiveness of this Amendment is subject to the
satisfaction of each of the following conditions precedent:

3.1 Warranties.  Before and after giving effect to this Amendment, the
representations and warranties in Article 4 of the Credit Agreement shall be
true and correct as though made on the date hereof, except for changes that are
permitted by the terms of the Credit Agreement, as amended hereby.  The
execution by the Borrower of this Amendment shall be deemed a representation
that the Borrower has complied with the foregoing condition.

3.2 Defaults.  Before and after giving effect to this Amendment, no Default and
no Event of Default shall have occurred and be continuing under the Credit
Agreement.  The execution by the Borrower of this Amendment shall be deemed a
representation that the Borrower has complied with the foregoing condition.

3.3 Documents.  The Borrower shall have executed and delivered this Amendment
and the Guarantor Subsidiaries shall have executed and delivered (a) the
Guaranties, (b) the approval resolutions approving the Guaranties, (c)
incumbency certificates, and (d) copies of the Certificate of Incorporation and
Bylaws, or other organizational documents of each Guarantor Subsidiary.

ARTICLE IV - GENERAL

4.1 Expenses.  The Borrower agrees to reimburse the Agent upon demand for all
reasonable expenses (including reasonable attorneys’ fees and legal expenses)
incurred by the Agent in the preparation, negotiation and execution of this
Amendment and any other document required to be furnished herewith, and in
enforcing the obligations of the Borrower hereunder, and to pay and save the
Agent and the Banks harmless from all liability for, any stamp or other taxes
which may be payable with respect to the execution or delivery of this
Amendment, which obligations of the Borrower shall survive any termination of
the Credit Agreement.

4.2 Counterparts.  This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original but all such counterparts shall constitute but one and the same
instrument.

4.3 Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provisions in any other jurisdiction.

4.4 Law; Consent to Jurisdiction; Waiver of Jury Trial.  This Amendment shall be
a contract made under the laws of the State of Minnesota, which laws shall
govern all the rights and duties hereunder.    This Amendment shall be subject
to the Consent to Jurisdiction and Waiver of Jury Trial provisions of the Credit
Agreement.


--------------------------------------------------------------------------------




4.5 Successors; Enforceability.  This Amendment shall be binding upon the
Borrower, the Banks and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Banks and the Agent and the
successors and assigns of the Banks and the Agent.  Except as hereby amended,
the Credit Agreement shall remain in full force and effect and is hereby
ratified and confirmed in all respects.

(signature page follows)


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
at Minneapolis, Minnesota by their respective officers thereunto duly authorized
as of the date first written above.

 

U.S. BANK NATIONAL ASSOCIATION, as Agent

 

and as a Bank

 

 

 

By:

/s/

Michael J. Reymann

 

 

 

 Michael J. Reymann

 

 

 Senior Vice President

 

 

 

 

 

MARTEN TRANSPORT, LTD., as the Borrower

 

 

 

 

 

By:

/s/

James Hinnendael

 

 

 

 James Hinnendael

 

 

 Chief Financial Officer

 

 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

By:

/s/

Carlos Morales

 

 

 

Carlos Morales

 

 

Vice President

 


--------------------------------------------------------------------------------